           Case 1:11-vv-00442-UNJ Document 207 Filed 04/24/19 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: March 22, 2019

* * * * * * * * * * * * *  *
TABITHA PRICE, as Mother and
                           *
Natural Guardian of D.P.,  *                                    UNPUBLISHED
                           *
         Petitioner,       *                                    No. 11-442V
                           *                                    Special Master Gowen
v.                         *
                           *                                    Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Clifford J. Shoemaker, Shoemaker and Associates, Vienna, VA, for Petitioner.
Robert P. Coleman, III, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On December 10, 2018, Tabitha Price (“Petitioner”) filed a motion for attorneys’ fees and
costs. Petitioner’s Motion for Attorney Fees (“Fees App.”) (ECF No. 197). For the reasons
discussed below, the undersigned GRANTS Petitioner’s motion for attorneys’ fees and costs and
awards a total of $70,744.23.

    I.        Procedural History

        On July 7, 2011, Petitioner filed a petition in the National Vaccine Injury Compensation
Program as mother and natural guardian of D.P., a minor.2 Petitioner alleged that as a result of
receiving the Diphtheria-Tetanus-acellular Pertussis (“DTaP”), Measles-Mumps-Rubella

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This means the
ruling will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished ruling contains a
reasoned explanation for the action in this case, the undersigned is required to post it on the United States Court of
Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
         Case 1:11-vv-00442-UNJ Document 207 Filed 04/24/19 Page 2 of 5



(“MMR”), and Pneumococcal Conjugate (“Prevnar”) vaccines on August 4, 2008, D.P. had a
severe anaphylactic reaction within two minutes of the vaccinations, which caused him to suffer a
grand mal seizure. Petitioner further alleged that several hours later D.P. experienced more
seizures and subsequently developed a seizure disorder and secondary developmental delay.
Petition at 1. On September 7, 2018, the parties filed a Proffer which I adopted as my Decision
awarding damages on December 4, 2018. Decision, ECF No. 196.

       On December 10, 2018, Petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests compensation for her attorney, Mr. Clifford Shoemaker, in the total amount of
$71,511.65, representing $40,781.80 in attorneys’ fees and $30,729.85 in costs. Fees App. at 1.
On December 13, 2018, Petitioner filed an amended motion for attorneys’ fees and costs,
requesting an additional $2,500.00 in Petitioner’s costs. ECF No. 198. Thus, the total amount
requested is $74,011.65.

         Respondent reacted to the fees motion on December 21, 2018, indicating that “Respondent
is satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this case”
and recommending that “the special master exercise his discretion and determine a reasonable
award for attorneys’ fees and costs.” Response at 2-3 (ECF No. 199). Petitioner did not file a reply.
The matter is now ripe for adjudication.

   II.     Analysis

        Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation, but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1). In this case, Petitioner was awarded
compensation pursuant to a proffer, and therefore she is entitled to an award of reasonable
attorneys’ fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

               a. Attorneys’ Fees

        Petitioner requests the following rates of compensation for work performed by her
attorneys: for Mr. Clifford Shoemaker, Petitioner requests $415.00 per hour for work performed
in 2015, $430.00 for work performed in 2016, $440.00 for work performed in 2017, and $450.00
for work performed in 2018; for Ms. Renee Gentry, Petitioner requests $400.00 per hour for work
performed in 2015, $424.00 for work performed in 2017, and $435.00 for work performed in 2018;
and for Ms. Sabrina Knickelbein, Petitioner requests $350.00 per hour for work performed in 2015,
$365.00 for work performed in 2016, $378.00 for work performed in 2017, and $391.00 for work
performed in 2018. See generally Fees App.


                                                  2
         Case 1:11-vv-00442-UNJ Document 207 Filed 04/24/19 Page 3 of 5




       The rates requested herein are in conformance with what other special masters and I have
consistently awarded Shoemaker, Gentry & Knickelbein attorneys. See Nixon v. Sec’y of Health
& Human Servs., No. 13-738V, 2019 WL 1149942, at *2 (Fed. Cl. Spec. Mstr. Feb. 6, 2019);
Cianni v. Sec’y of Health & Human Servs., No. 16-1052V, slip op. at 2-3 (Fed. Cl. Spec. Mstr.
Sept. 21, 2018). Accordingly, no adjustment to the requested rates is required.

         Turning next to the hours billed, I find that several reductions must be made. Turning first
to the billing entries for Mr. Shoemaker, I find that they suffer from vagueness, an issue which I
have previously expressed concern with regarding Mr. Shoemaker’s billing. See Nixon, 2019 WL
1149942, at *2; Cianni, slip op. at 3. Entries by Mr. Shoemaker for correspondence, for example,
simply read “Email from Renee” or “Email to and from Ron” without mentioning what the topic
of the e-mail is, and review of filings simply read “Review pleading” without describing the
pleading being reviewed. Fees App. at 2-6. In contrast, similar entries prepared by Mr.
Shoemaker’s colleagues contain an appropriate level of specificity. For example, a representative
entry prepared by Ms. Gentry reads “emails from & to doj re ext request” and a representative
example prepared by Ms. Knickelbein reads “Reviewed Respondent’s Status Report regarding
status of settlement.” Id. at 20. Mr. Shoemaker has been warned numerous times in the past that
vague billing entries make it difficult for the presiding special master to ascertain the
reasonableness of the billing entries and overall time spent on the case. Accordingly, I will reduce
Mr. Shoemaker’s billed time by 5%. The billing records submitted show that Mr. Shoemaker billed
a total of $7,310.50 in this matter. Accordingly, this results in a reduction of $365.52.

        More concerning are the billing entries from Ms. Knickelbein from 2016 to 2018. Earlier
billing entries from 2015 indicate that Ms. Knickelbein was involved in substantive work on this
case, such as reviewing medical records and corresponding with Petitioner via e-mail. Fees App.
at 17-18. However, starting on January 28, 2016, Ms. Knickelbein’s entries consist exclusively of
reviewing filings made in this case by Respondent and the Court. Fees App. 18-21. However, the
billing records indicate that Mr. Shoemaker also billed for review of these same filings. Fees App.
at 2-6. Given that Ms. Knickelbein appears to have had no role in this case starting in 2016 other
than review of filed documents, which Mr. Shoemaker had already reviewed, I find the work
performed by Ms. Knickelbein to be duplicative and ultimately unnecessary. Accordingly, I will
not compensate any of the work performed by Ms. Knickelbein after January 8, 2016. This results
in a reduction of $2,089.40. Petitioner is therefore awarded final attorneys’ fees in the amount of
$38,326.88.

               b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $30,729.85. This amount consists of acquiring medical records,
attorneys’ fees for guardianship and conservatorship work done by other attorneys, and the
preparation of a life care plan. Fees App. at 23. Petitioner has submitted the billing records
prepared by the attorneys and the life care planner and upon review, I find the work done by the
attorneys to be reasonable and well-documented. Thus, those costs shall be reimbursed in full. The
billing records submitted by the life care planner are also largely reasonable with the exception of


                                                 3
              Case 1:11-vv-00442-UNJ Document 207 Filed 04/24/19 Page 4 of 5



one entry, on January 6, 2016, which billed for 16.25 hours in a single day. Fees App. at 28. Beyond
the fact that this constitutes block billing, I find it extremely unlikely that “TJ” actually expended
that much time in one day on record review. Accordingly, I will reduce this cost by 50% to bring
it more in line with the amount of time that might be expended in a typical work day. This results
in a reduction of $812.50.

                   c. Petitioner’s Costs

       Pursuant to General Order No. 9, petitioner warrants that she has personally expended
$2,500.00 in pursuit of this litigation. This cost is a retainer fee paid to the Jones Law Firm for the
guardianship work that the firm performed. As mentioned earlier, I have reviewed the billing
records prepared by the Jones Law Firm and find the hours billed and work performed to be
reasonable. Thus, Petitioner’s cost shall be reimbursed in full.

      III.      Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

    Attorneys’ Fees Requested                                                   $40,781.80
    (Reduction of Fees)                                                         - (2,454.92)
    Total Attorneys’ Fees Awarded                                               $38,326.88

    Attorneys’ Costs Requested                                                   $30,729.85
    (Reduction of Costs)                                                         - ($812,50)
    Total Attorneys’ Costs Awarded                                               $29,917.35

    Total Attorneys’ Fes and Costs                                               $68,244.23

    Petitioner’s Costs                                                           $2,500.00

    Total Amount Awarded                                                         $70,744.23

             Accordingly, I award the following:

      1) A lump sum in the amount of $68,244.23, representing reimbursement for petitioner’s
         attorneys’ fees and costs, in the form of a check payable to petitioner and her attorney,
         Mr. Clifford Shoemaker.3; and



3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).


                                                         4
          Case 1:11-vv-00442-UNJ Document 207 Filed 04/24/19 Page 5 of 5



    2) A lump sum in the amount of $2,500.00, representing reimbursement for petitioner’s
       costs, in the form of a check payable to petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4

        IT IS SO ORDERED.


                                                     s/Thomas L. Gowen
                                                     Thomas L. Gowen
                                                     Special Master




4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                         5
